                                          Case 4:20-cv-01566-HSG Document 37 Filed 07/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL ROBERT WITCZAK,                            Case No. 20-cv-01566-HSG
                                   8                    Plaintiff,                         JUDGMENT
                                   9             v.

                                  10     JARED D. LOZANO, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          For the reasons set forth in the Order of Dismissal, this action is DISMISSED with

                                  14   prejudice. The Clerk shall enter judgment in favor of Defendants and against Plaintiff, deny all

                                  15   pending motions as moot, and close the case.

                                  16          IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 7/27/2021

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
